Title: To George Washington from James Caldwell, 18 May 1780
From: Caldwell, James
To: Washington, George



Sir,
Connecticut Farms [N.J.] May 18 1780.

At the request of Capt. McLeod I transmit you his Petition for a pass to New York. And have only to say with respect to it, That it is in my opinion wrong that such men shd be alowed to live on the lines—But since he is indulged in this, by the civil Department, I would wish your excellency to grant his request. By going over he can do us no harm—and by being denied the indulgence he may be so sowered as to do us some mischief if the enemy shoud in a future day come into the Town.
I have this Day given the Engineer & Officers an opportunity of viewing the ground near Eliza. Town on which the Troops may encamp with conveniency. The Engineer will give your excellency an Acct of their conveniencys & inconveniencys respectively. It woud be vanity in me to obtrude my opinion. But I will suggest in favour of their encamping in the Town upon Kellys Hill, what probably has not been observed by the others, That we can probably procure the Teams which are imployed by Day to bring the supplies, to lodge in the Camp at Night, without any considerable addition to the expence or diminishing of their duty, that in case of an Alarm the Tents & Baggage may be removed. This may answer a better end than a fortification—at less expence & fatague, & perhaps less risk. I cant say I fear a surprise. With sincerest esteem, Your excellencys most obedt and very huml. sert

James Caldwell

